DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Drawings
The drawings are objected to because Figure 3 is not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davey (USPN 9459097). 
Regarding claim 1, Davey discloses a grass mower (50) comprising: a frame (60) that extends in a front/rear direction of a machine body; a mower deck (75) supported to/under the frame, the mower deck extending in a transverse direction of the machine body, a side edge of the mower deck protruding laterally from the machine body (Figure 2 shows the known assembly of ZTR mower with an under-mounted deck that extends to the left and right of the lawnmowers body);
a tilt detector (12) for detecting a rolling angle of the machine body (Column 5 lines 42-52); a display device (100) for displaying the rolling angle (Column 6 lines20-26); 
a first informing device for effecting a first informing for calling attention to grass scraping by the side edge when a rolling angle detected by the tilt detector exceeds a first tilt angle; and a second 
	For the sake of argument, it is noted that although Davey is considered to read on the claim language as currently presented, Davey differs from applicant’s invention by the specific way of producing the two different tilt warnings.  Applicant is encouraged to further read the full disclosure of Ross (USPN 10730510) that further discloses multiply tilt threshold levels on a vehicle that would be an obvious combination with Davey.  Ross discloses a display with different graphical colors associated with different levels of tilt.  

Regarding claim 2, Davey discloses wherein the second tilt angle is equal to or greater than the first tilt angle (Column 8 lines 39-58 discloses 15 and 45 degrees).

Regarding claim 3, Davey discloses wherein the first informing and the second informing are provided as being distinguishable from each other by the driver (Column 8 lines 39-58 discloses different frequencies and flashing).

Regarding claim 4, Davey discloses wherein the first informing device and the second informing device are configured as a common informing device (The devices are considered “common” as they operate together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (USPN 9459097) as applied to claims 1 and 3 in further view of Ross (USPN 10730510).
Regarding claim 6, discloses a display panel (100) that may provide tilt information to the operator, however Davey is lacking specifically wherein the visual and audio operator warnings are contained within the same housing such as the display panel itself.   
Ross discloses a riding vehicle (15) that comprises a tilt sensing device (10) with a display panel (13) and teaches providing audio and visual warnings from the display (Column 9 lines 60-67, column 10 lines 1-12, column 11 lines 30-37)
.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (USPN 9459097) as applied to claim 1 in further view of Boylston (US 2010/0191408).
Regarding claim 6, Davey is lacking an operational tool to suspend the first informing devise for a predetermined period. 
Ross discloses a riding vehicle (15) with a tilt sensing device (10) that produces separate first and second output signals (Column 12 lines 4-15) based upon a first tilt and a second tilt and teaches the use of an operational tool is provided for suspending the first informing only for a predetermined period (Column 13 lines 16-32 discloses deactivating a warning signal until a critical tilt angle is reached).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davey to include a disabling switch to allow the operator to turn off the safety indicators until a critical tilt is reached as taught by Ross for the purpose of giving an operator the ability to turn off the alarm after being made aware of the tilt condition for uninterrupted operation on a tilted angle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Examiner, Art Unit 3671